Citation Nr: 1454137	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma of the back. 

2.  Entitlement to an initial increased rating in excess of 10 percent for coronary artery disease status post coronary bypass.  


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968, with a tour of duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office.  

In his September 2012 substantive appeal, the Veteran requested a videoconference hearing before the Board, which was conducted in August 2013.  A transcript of this hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and the Veterans Benefits Management System (VBMS) to insure a total review of the evidence.

The issue of an increased initial rating for service-connected coronary heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's currently diagnosed basal cell carcinoma of the back did not begin during, or was otherwise caused by, his active service, including presumed exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for basal cell carcinoma of the back have not been met. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection 

The Veteran seeks service connection for a skin disorder, claimed as basal cell carcinoma.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110. 

A.  Legal Criteria

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection is allowed on a presumptive basis for certain chronic diseases.  The law provides that, where a veteran served ninety days or more of active service, and has certain chronic diseases listed under 38 C.F.R. § 3.309 that become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease(s) shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  As discussed in more detail below, there is evidence a melanoma on the chest was shown within one year of service, and that has been granted already.  The other condition noted at that time was benign, and therefore not a malignant tumor subject to presumptive service connection.  The condition at issue here - basal cell carcinoma - was not shown within one year of service.

A presumption is also allowed for certain conditions as related to herbicide exposure based on direct service in Vietnam.  38 C.F.R. § 3.309.  However, the Veteran's current skin disorder is not included on the exclusive list of presumptive diseases.  Therefore, service connection due to presumed exposure to herbicides also does not apply.  He can, however, still prove direct service connection.

Accordingly, the Board reviewed the Veteran's service connection claim on a direct basis.  

B.  Analysis

The Veteran has a history of basal cell carcinoma in 1992 and in 2012. With cancerous lesions seen on the skin, the Veteran underwent surgery to excise the cancerous areas.  

The Veteran submitted a September 2013 statement from his wife discussing the presence of moles in the spring of 1968.  She is certainly competent to state what she observed.  However, she refers generally to "several moles," and then refers to removal of these moles by Dr. Rabil.  A 1980 letter from Dr. William Rabil indicated that he removed a malignant melanoma of the chest wall in 1969, along with a benign nevus from the right flank.  The Veteran has been granted service connection for the melanoma of the chest wall.  Dr. Rabil's letter makes no mention of the basal cell carcinoma the Veteran has also claimed on his back.  The flank portion of the body is the side; however, to the extent that this could somehow be very liberally construed as involving the back, Dr. Rabil removed a benign nevus, not basal cell carcinoma - an entirely different condition.  Therefore, even accepting that the Veteran had skin problems within approximately one year of service, he has already been granted service connection for one, and the other was a benign condition, not the carcinoma he now claims. 

The Veteran asserts that his basal cell carcinoma is related to his military service.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing unusual rashes or changes in his skin since active service.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran lacks the medical expertise and training to provide a complex medical opinion as to the etiology of his current skin disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran's competent lay descriptions have been considered, however, the Board must look to the competent medical evidence for etiology.  While he is clearly sincere in his belief that the basal cell carcinoma is related to service - or is the same as the skin conditions diagnosed within one year of service - his opinions simply have no evidentiary value on the issue of etiology. 

The Veteran testified that Dr. Rabil removed additional moles, and Dr. Rabil's letter does suggest further treatment after 1969, as he stated he last saw the Veteran in 1976.  However, although skin conditions may be observable, there are clearly different diagnoses here - as evident in the Veteran's records - and even Dr. Rabil differentiated between a malignant lesion and a benign one.  So, even accepting the Veteran had more moles removed by Dr. Rabil after 1969, there is no way to know what type of skin condition was diagnosed, and whether it was malignant or benign, and whether it was the basal cell carcinoma he is now claiming or something completely different.  Again, the Veteran does not possess the medical knowledge to diagnose one type of skin condition versus another.

The Veteran's service treatment records were carefully reviewed and considered, but proved silent for any skin disorders affecting the Veteran's back. The Veteran's service treatment record is comprised of a March 1966 enlistment examination, June 1968 separation examination, sick call visit reports in September 1967 and November 1967, and dental records.  The only indication of a skin disorder in service came in the form of a rash on the right side of the Veteran's underarm and under his belt, conditions which were considered heat rash.  Therefore, although the Veteran was treated for a minor skin irritation during active service, service treatment records do not reflect any condition that could be attributed with the current disorder. 

Looking at the Veteran's post-service treatment records, the first instance of basal cell carcinoma of the back occurred in August 1992 as on a doctor's prescription form, which is over 20 years after separation from service. This condition is noted as distinct from the Veteran's service connected malignant melanoma of the left chest, which has been service connected.  The doctor listed the malignant melanoma of the chest separately as occurring in June 1988.  After his first excision in 1992 of the basal cell carcinoma, it returned in June 2012.  He had the affected areas removed this time as well.  There is no further instance of basal cell carcinoma of record. 

With the lack of evidence of basal cell carcinoma or any attributable skin disorder seen during service or close in time to separation, the Board turned to the medical opinions of record.  Unfortunately, treating or evaluating medical personnel have failed to link the Veteran's basal cell carcinoma of the back to military service.  At the August 2013 hearing, the Veterans Law Judge asked the Veteran to see if he could obtain a medical opinion from his dermatologist or other qualified medical personnel that would link the basal cell carcinoma to military service.  The Veteran, in a September 2013 letter to VA stated that he attempted to get such an opinion, but no physician or other specialist would make such an opinion because of their unfamiliarity with his military service, and more specifically Agent Orange exposure.  Without some opinion of nexus or other medical evidence suggestive of a link between the Veteran's basal cell carcinoma and service, the Board must find that the probative weight is against the Veteran's claim for service connection.  Accordingly, the Veteran's appeal for service connection for basal cell carcinoma of the skin is denied.

II.  VA's Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

In December 2009, prior to the February 2011 rating decision, requisite notice was provided which informed the Veteran of all the elements required to substantiate his service connection claim including information on how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

VA also met its duty to assist.  All necessary development has been accomplished regarding the Veteran's service connection claim.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment, and post-service VA and private treatment records have been obtained.  Attempts were made to obtain records from Dr. Rabil, but he responded in March 2011 that he had been retired for many years, and did not have any records.  As noted above, the Veteran was able to submit a 1980 letter from Dr. Rabil that discussed the surgical treatment he provided to the Veteran in 1969.

The Veteran was also provided with a hearing before the undersigned in August 2013.  When a Veterans Law Judge (VLJ) conducts a hearing he/she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the Veteran was assisted at by an accredited representative from the American Legion. The VLJ and the representative asked questions regarding the nature and etiology of the Veteran's basal cell carcinoma, specifically regarding the onset of his current symptoms. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim, and specifically inquired as to any available private treatment records and the possibility of obtaining a medical opinion.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative or was able to be secured.  Additionally, both indicated that all pertinent evidence had been associated with the claims file.  Neither the Veteran nor his representative has asserted that the VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

 The Veteran was not provided a skin examination of his back and under the circumstances, VA was not required to provide one.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran's basal cell carcinoma of the back is found over 20 years after service, and there is no instance of any associated condition during service.  Absent any competent evidence suggesting that the Veteran's basal cell carcinoma was incurred in military service, a medical nexus opinion is not warranted, as even the low threshold standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met. See 38 C.F.R. § 3.159(c)(4).  

 As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for basal cell carcinoma of the back is denied.


REMAND

Unfortunately, the Board must remand the issue of an increased initial rating for coronary artery disease for additional development.  The Veteran receives most of the treatment for his heart condition from Dr. Sushil Singhi.  Although Dr. Singhi has provided several letters, the underlying medical records, including any test results, have not been obtained since late 2010.  This is a significant evidentiary gap, especially considering that at the Veteran's August 2013 hearing, he reported a decline in his physical ability from his prior VA examination conducted in February 2012.  The Veteran's stated limitations included an inability to climb a ladder due to dizziness and lightheadedness, and a decreased ability to do yard work at the level he once did.  

Accordingly, after the claim is further developed, a new examination is warranted to determine the current severity of the Veteran's service-connected heart condition, to include the impact on the Veteran's activities of daily living.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's updated VA treatment records since June 2012.

2. Ask the Veteran to complete authorizations for VA to request private treatment records from Dr. Singhi (the Veteran's treating cardiologist) for all treatment and test results dated January 2011 to the present. 

3.  After the above development is completed, schedule the Veteran for a VA examination to determine current severity of the Veteran's coronary artery disease.  The examiner should make a specific finding as to the Veteran's metabolic equivalents in exercise testing (METS) score needed to rate the claim. 

4.  Readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


